 



EXHIBIT 10.1
 
NOTE PURCHASE AGREEMENT
by and among
ORION HEALTHCORP, INC.,
PHOENIX LIFE INSURANCE COMPANY,
BRANTLEY PARTNERS IV, L.P.
and
TERRENCE L. BAUER
Dated as of
September 21, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Terms Generally
    5  
1.3 Accounting Principles
    6  
 
       
ARTICLE 2 PURCHASE AND SALE OF NOTES
    6  
2.1 Evidence of Investment and Repayment
    6  
2.2 Optional Prepayment of Notes
    7  
2.3 Purpose and Use of Proceeds
    8  
2.4 Phoenix Consent
    8  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    8  
3.1 The Company’s Representations
    8  
3.2 Investor’s Representations
    11  
 
       
ARTICLE 4 POST CLOSING COVENANTS AND AGREEMENTS
    13  
4.1 Payment of Obligations
    13  
4.2 Financial Statements and Other Reports
    13  
4.3 Maintenance of Books and Records; Inspection
    13  
4.4 Insurance
    13  
4.5 Taxes and Assessments
    14  
4.6 Corporate Existence
    14  
4.7 Compliance with Law and Other Agreements
    14  
4.8 Notice of Default
    14  
4.9 Notice of Litigation
    14  
4.10 Debt
    14  
4.11 Inconsistent Agreements
    15  
4.12 Modification of Charter
    15  
4.13 Limitations on Layering
    15  
4.14 Distributions
    15  
4.15 Affiliates
    16    
ARTICLE 5 CLOSING; CONDITIONS TO CLOSING
    16  
5.1 Closing
    16  
5.2 Conditions to Investors’ Obligations
    16  
5.3 Conditions to the Company’s Obligations
    18    
ARTICLE 6 DEFAULT AND REMEDIES
    19  
6.1 Events of Default
    19  
6.2 Acceleration of Maturity; Remedies
    20  
6.3 Remedies Cumulative; No Waiver
    21  
6.4 Proceeds of Remedies
    21  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE 7 INDEMNIFICATION; SURVIVAL
    22  
7.1 General Indemnification
    22  
7.2 Limitation of Damages
    23  
7.3 Survival
    23  
 
       
ARTICLE 8 TERMINATION
    23  
8.1 Termination
    23  
8.2 Effect of Termination
    23  
 
       
ARTICLE 9 MISCELLANEOUS
    24  
9.1 Successors and Assigns Included in Parties
    24  
9.2 Costs and Expenses
    24  
9.3 Assignment
    25  
9.4 Time of the Essence
    26  
9.5 Severability
    26  
9.6 Interest and Charges Not to Exceed Maximum Allowed by Law
    26  
9.7 Article and Section Headings; Defined Terms
    26  
9.8 Notices
    26  
9.9 Entire Agreement
    27  
9.10 Governing Law; Amendment or Waiver
    27  
9.11 Counterparts
    28  
9.12 Construction and Interpretation
    28  
9.13 Consent to Jurisdiction; Exclusive Venue
    28  
9.14 Waiver of Trial by Jury
    28  
9.15 No Setoffs, etc.
    28  

EXHIBITS
Exhibit A            Form of Note

ii



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT
     THIS NOTE PURCHASE AGREEMENT (“Agreement”), dated as of the 21st day of
September, 2007, is made and entered into on the terms and conditions
hereinafter set forth, by and among ORION HEALTHCORP, INC., a Delaware
corporation (the “Company”), PHOENIX LIFE INSURANCE COMPANY, a New York
corporation (“Phoenix”), BRANTLEY PARTNERS IV, L.P., a Delaware limited
liability company (“Brantley IV”) and TERRENCE L. BAUER, an individual residing
in Georgia (“Bauer”). Each of Phoenix, Brantley IV and Bauer are referred to as
an “Investor” and collectively as “Investors”.
RECITALS:
     1. The Company is a healthcare services organization that provides
outsourced business services to physicians.
     2. Investors desires to make investments in the Company in the form of
senior subordinated unsecured promissory notes in the aggregate original
principal amount of $1,000,000 on the terms and conditions hereinafter set
forth, and for the purpose hereinafter set forth.
AGREEMENT:
     NOW, THEREFORE, in consideration of the agreement of Investors to acquire
the Notes, the mutual covenants and agreements hereinafter set forth, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “2006 Phoenix Note” means that certain 14% Unsubordinated Unsecured
Promissory Note due December 1, 2011 issued by the Company on December 1, 2006
in favor of Phoenix, in the aggregate principal amount of $3,350,000.
     “Agreement” has the meaning set forth in the Preamble.
     “Business Day” means any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close.
     “Capital Stock” means any and all shares, interests or equivalents in
capital stock (whether voting or nonvoting, and whether common or preferred) of
a Person, including any and all warrants, rights or options to purchase any of
the foregoing.
     “Closing” has the meaning set forth in Section 5.1.

1



--------------------------------------------------------------------------------



 



     “Closing Date” has the meaning set forth in Section 5.1.
     “Class A Common Stock” means the Class A Common Stock, par value $0.001, of
the Company.
     “Commission” means the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act or the Exchange
Act.
     “Company SEC Documents” has the meaning set forth in Section 3.1(f).
     “Default” means any event or condition that constitutes an Event of Default
or that with the giving of notice, the passage of time, or both, would be an
Event of Default.
     “Event of Default” means the events specified in Section 6.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.
     “Financial Statements” has the meaning set forth in Section 3.1(f).
     “Fiscal Year” means the Company’s Fiscal Year, which is the period of
twelve consecutive calendar months ending on December 31.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
     “Going Private Transaction” shall mean a 2,500 for 1 reverse stock split of
the Company’s Class A Common Stock immediately followed by a 1 for 2,500 forward
stock split of the Company’s Class A Common Stock.
     “Governmental Authority” means any federal, state, municipal, national,
foreign or other governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the District of
Columbia or a foreign entity or government.
     “Guaranty Obligations” means, without duplication, any obligations of the
Company (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including
without limitation keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services

2



--------------------------------------------------------------------------------



 



primarily for the purpose of assuring the holder of such Indebtedness, or
(iv) to otherwise assure or hold harmless the holder of such Indebtedness
against loss in respect thereof.
     “Indebtedness” means, without duplication, (a) all obligations of the
Company for borrowed money, (b) all obligations of the Company evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of the Company under conditional sale
or other title retention agreements relating to property purchased by the
Company (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) all obligations of the Company issued or assumed as the deferred purchase
price of property or services purchased by such Person which appear as
liabilities on the balance sheet of the Company (other than trade debt incurred
in the ordinary course of business), (e) all obligations of the Company under
any take or pay or similar arrangements or under commodities agreements, (f) the
implied principal component of all obligations of the Company under capitalized
leases, (g) all obligations of the Company under any interest rate protection
agreement or foreign currency exchange agreement, (h) the principal portion of
all obligations of the Company as an account party in respect of letters of
credit (other than trade letters of credit) and bankers’ acceptances, including,
without duplication, all unreimbursed drafts drawn thereunder (less the amount
of any cash collateral securing any such letters of credit and bankers’
acceptances), (i) the principal portion of all obligations of the Company under
synthetic leases, (j) all obligations of the Company to repurchase any
securities issued by the Company at any time prior to 51/2 years from the
Closing Date which repurchase obligations are related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (k) the aggregate amount of uncollected accounts
receivable of the Company subject at such time to a sale of receivables (or
similar transaction) to the extent such transaction is effected with recourse to
the Company (whether or not such transaction would be reflected on the balance
sheet of the Company in accordance with GAAP), (l) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by the Company, whether
or not the obligations secured thereby have been assumed, (m) all Guaranty
Obligations of the Company with respect to Indebtedness of another Person,
(n) all accounts payable to trade creditors which are more than 60 days past
due, other than those being Properly Contested, and (o) the Indebtedness of any
partnership or unincorporated joint venture in which the Company is a general
partner or a joint venturer to the extent such Indebtedness is recourse to the
Company.
     “Indemnified Party” has the meaning set forth in Section 7.1(a).
     “Intercreditor Agreement” means one or more agreements among the Company,
the Senior Lenders, the Investors and the holders of certain Junior Indebtedness
setting forth the subordination of the Obligations to the Senior Indebtedness
and the priority of the Obligations to such Junior Indebtedness.
     “Investor” and “Investors” have the meanings set forth in the Preamble.
     “Junior Indebtedness” shall mean the following Indebtedness (i) all amounts
owed to USBPS pursuant to the terms of (A) that certain Unsecured Subordinated
Promissory Note dated

3



--------------------------------------------------------------------------------



 



December 1, 2006 executed by the Company in favor of USBPS in the original
principal amount of $2,750,000 and (B) that certain Restructured Loan Agreement,
dated December 1, 2006, as the same may be amended from time to time, by and
between the Company and USBPS, (ii) all amounts owed under the various Amended
and Restated Subordinated Notes Due December 15, 2008 issued by the Company to
the former owners of Medical Billing Solutions, Inc. and Dennis Cain Physician
Solutions, Ltd., (iii) all amounts owed to Marvin I. Retsky pursuant to the
terms of (A) that certain Subordinated Promissory Note dated December 1, 2006
executed by the Company in favor of Dr. Retsky and (B) that certain Stock
Purchase Agreement dated as of September 8, 2006 by and among the Company, Rand
Medical Billing, Inc. and Dr. Retsky; and (iv) all amounts owed to Carolyn F.
Suffich or William J. Suffich Jr. pursuant to the terms of (A) that certain
Subordinated Promissory Note dated December 1, 2006 executed by the Company in
favor of Mrs. Suffich, (B) that certain Subordinated Promissory Note dated
December 1, 2006 executed by the Company in favor of Mr. Suffich, and (C) that
certain Stock Purchase Agreement dated as of September 8, 2006 by and among the
Company, On Line Alternatives, Inc., On Line Payroll Services, Inc, Mr. Suffich
and Mrs. Suffich.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
     “Loan Document(s)” has the meaning set forth in Section 2.1(b).
     “Losses” has the meaning set forth in Section 7.1(a).
     “Material Adverse Change” or “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the business, assets,
liabilities (actual or contingent), operations or financial condition of a
Person and its Subsidiaries, taken as a whole; (b) a material adverse change in,
or a material adverse effect upon, the ability of a Person and its Subsidiaries,
taken as a whole, to perform the material obligations under any Loan Document;
or (c) a material adverse change in, or a material adverse effect upon the
legality, validity, binding effect or enforceability against such Person of any
Loan Document (other than Uniform Commercial Code filing statements) to which it
is a party.
     “Notes” means each of (a) that certain 14% Unsubordinated Unsecured
Promissory Note due December 1, 2011 issued by the Company in favor of Phoenix,
in the principal amount of $700,000, (b) that certain 14% Unsubordinated
Unsecured Promissory Note due December 1, 2011 issued by the Company in favor of
Brantley IV, in the principal amount of $250,000 and (c) that certain 14%
Unsubordinated Unsecured Promissory Note due December 1, 2011 issued by the
Company in favor of Bauer, in the principal amount of $50,000, in each case
together with any replacements or substitutions thereof, any additions or
allonges thereto and any amendments, restatements or other modifications thereto
from time to time.
     “Obligations” has the meaning set forth in Section 2.1(b).

4



--------------------------------------------------------------------------------



 



     “Person” means any corporation, association, joint venture, partnership,
limited liability company, organization, business, individual, trust, government
or agency or political subdivision thereof or any other legal entity.
     “Properly Contested” means, in the case of any Indebtedness of the Company
(including any taxes) that is not paid as and when due or payable by reason of
the Company’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) the Company has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect on the Company; (iv) if the Indebtedness
results from, or is determined by the entry, rendition or issuance against the
Company or any of its assets of a judgment, writ, order or decree, execution on
such judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to the Company, the Company forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
     “Senior Indebtedness” means all amounts owing pursuant to the terms of that
certain Credit Agreement, dated December 1, 2006, among the Company, Integrated
Physician Solutions, Inc., Medical Billing Services, Inc., On Line Alternatives,
Inc., On Line Payroll Services, Inc., Rand Medical Billing, Inc., the lenders
party thereto and Wells Fargo Foothill, Inc. as administrative agent, (as the
same may be amended, modified, renewed, extended, or replaced at any time or
from time to time).
     “Senior Lender” means any Person that holds Senior Indebtedness.
     “Subsidiary” means any corporation or other entity of which more than fifty
percent (50%) of the issued and outstanding Capital Stock entitled to vote for
the election of directors or persons performing similar functions (other than by
reason of default in the payment of dividends or other distributions) is at the
time owned directly or indirectly by a Person and/or any Subsidiary of such
Person.
     “USBPS” means Lyon Financial Services, Inc. dba U.S. Bank Portfolio
Services, as successor servicer for DVI Financial Services, Inc. for the benefit
of DVI Receivables XIII, LLC, DVI Receivables XIV, LLC, DVI Receivables XVI,
LLC, DVI Receivables XVII, LLC, and DVI Receivables XIX, LLC.
     1.2 Terms Generally. The definitions in Section 1.1 apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include,” “includes” and “including” are deemed to be followed
by the phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules are deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this

5



--------------------------------------------------------------------------------



 



Agreement to any Loan Document means such document as amended, restated,
supplemented or otherwise modified from time to time.
     1.3 Accounting Principles. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder after the Closing Date shall be prepared in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of the Company delivered to Investors.
ARTICLE 2
PURCHASE AND SALE OF NOTES
     2.1 Evidence of Investment and Repayment.
     (a) Subject to the terms contained herein and the satisfaction of the
conditions precedent set forth in Section 5.2 or elsewhere herein or in the
other Loan Documents, on the Closing Date subject to the satisfaction of the
conditions precedents set forth in Section 5.3 hereof (i) Phoenix shall purchase
a Note from the Company by wire transfer of immediately available funds in the
amount of Seven Hundred Thousand Dollars ($700,000) to an account designated by
the Company prior to Closing and the Company shall sell the Note to Phoenix,
(ii) Brantley IV shall purchase a Note from the Company by wire transfer of
immediately available funds in the amount of Two Hundred Fifty Thousand Dollars
($250,000) to an account designated by the Company prior to Closing and the
Company shall sell the Note to Brantley IV and (iii) Bauer shall purchase a Note
from the Company by wire transfer of immediately available funds in the amount
of Fifty Thousand Dollars ($50,000) to an account designated by the Company
prior to Closing and the Company shall sell the Note to Bauer. The Notes shall
be executed by the Company in favor of each Investor in identical forms and
substantially in the form of Exhibit A attached hereto.
     (b) The Note, this Agreement, and any Intercreditor Agreement to which the
Company and the Investors are parties, and any other instruments and documents
executed by the Company, now or hereafter evidencing or in any way related to
the Indebtedness evidenced by the Notes are herein individually referred to as a
“Loan Document” and collectively referred to as the “Loan Documents”. The term
“Obligations” as used herein shall refer to (i) the Notes, and any renewals or
extensions thereof, (ii) the full and prompt payment and performance of any and
all other Indebtedness and other obligations of the Company to Investors under
the Loan Documents, direct or contingent (including but not limited to
obligations incurred as endorser, guarantor or surety and including, without
limitation, accrued and unpaid interest, capitalized interest, prepayment
premiums and all costs, fees and expenses provided for hereunder), however
evidenced or denominated, and however and whenever incurred, including but not
limited to Indebtedness incurred pursuant to any present or future commitment of
Investors to the Company under the Loan Documents and (iii) all future advances
made by Investors for taxes, levies, and insurance and all reasonable attorneys’
fees, court costs and expenses of whatever kind incident to the collection of

6



--------------------------------------------------------------------------------



 



any of said Indebtedness or other obligations and the enforcement and protection
of the security interest created hereby or by the other Loan Documents.
     (c) All payments of principal and interest due from the Company hereunder
shall be due, without any presentment thereof, directly to Investors, at each
Investor’s address set forth in Section 9.8 or such other address as any
Investor may from time to time designate in writing to the Company or, if a bank
account with a United States bank is designated by any Investor for or in any
written notice to the Company from such Investor, the Company will make such
payments in immediately available funds to such bank account, no later than 2:00
p.m. New York City local time on the date due, marked for attention as
indicated, or in such other manner or to such other account in any United States
bank as such Investor may from time to time direct in writing.
     2.2 Optional Prepayment of Notes. Subject to any terms as may be set forth
in an Intercreditor Agreement from time to time, on and after the first (1st)
anniversary of the Closing Date the Company shall have the right at any time and
from time to time, upon the notice provided for below, to prepay the Notes in
whole or in part (and, if prepaid in part, in a minimum amount of $50,000);
provided, however, that any prepayment on the Notes must be made (a) pro-rata on
all Notes and (b) concurrent with a prepayment on the 2006 Phoenix Note. In the
event of an optional prepayment made under this Section 2.2, the Company shall
give each Investor written notice of such prepayment not less than 30 nor more
than 60 days prior to the prepayment date, specifying (i) such prepayment date,
(ii) the aggregate principal amount of the Notes to be prepaid on such date, and
the amount of such prepayment applicable to such Investor’s Note , and (iii) the
accrued interest applicable to the prepayment, and stating that such prepayment
is to be made pursuant to this Section 2.2. The price of the Notes payable upon
an optional prepayment pursuant to this Section 2.2 shall be an amount, as
determined on the date of prepayment, equal to (x) the then-outstanding
principal amount of the Notes being redeemed multiplied by (y) the applicable
price percentage set forth below, as such amount may be reduced by Investors,
plus (z) all accrued and unpaid interest on the principal redeemed:

      Date of Prepayment   Prepayment Price Percentage
The first (1st) anniversary of the Closing Date through, but not including the
second (2nd) anniversary of the Closing Date
  103%
 
   
The second (2nd) anniversary of the Closing Date through, but not including the
third (3rd) anniversary of the Closing Date
  102%
 
   
The third (3rd)anniversary of the Closing Date through, but not including the
fourth (4th) anniversary of the Closing Date
  101%
 
   
The fourth (4th) anniversary of the Closing Date and thereafter
  100%

7



--------------------------------------------------------------------------------



 



All optional prepayments under this Section 2.2 shall be applied first to all
costs, expenses, indemnities and other amounts payable hereunder and under the
Notes, then to payment of default interest, if any, then to payment of accrued
interest and thereafter to payment of principal. Any portion of the Notes which
has been prepaid may not be reborrowed.
     2.3 Purpose and Use of Proceeds. The purpose of the sale of the Notes by
the Company and the intended use of proceeds shall be to finance the cash-out of
shares of Class A Common Stock in connection with the Going Private Transaction
(to be consummated contemporaneously or substantially contemporaneously with the
Closing) and for working capital purposes and related closing costs.
     2.4 Phoenix Consent. Phoenix hereby consents to the issuance of the Notes
and waives violation of any covenant contained in the 2006 Phoenix Note or the
loan documents related thereto that would occur as a result of the issuance of
the Notes.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 The Company’s Representations. In order to induce Investors to enter
into this Agreement, the Company hereby represents and warrants to each Investor
that as of the date hereof, and, immediately after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents, as of
the Closing Date:
     (a) Legal Status. The Company is a corporation duly formed and validly
existing under the laws of the State of Delaware. The Company has the corporate
power to own and operate its properties, to carry on its business as now
conducted and to enter into and to perform its obligations under this Agreement
and the other Loan Documents to which it is a party. The Company is duly
qualified to do business and in good standing in each state in which a failure
to be so qualified would reasonably be expected to have a Material Adverse
Effect on the Company.
     (b) Authorization. The Company has the requisite corporate power and
authority to conduct its business and affairs as currently conducted. The
Company has the requisite corporate power and authority to enter into and
perform its obligations under the Loan Documents, without the consent or
approval of any other person, firm, governmental agency or other legal entity.
The execution and delivery of this Agreement, the borrowing hereunder, the
execution and delivery of each Loan Document to which the Company is a party,
and the performance by the Company of its obligations thereunder are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action properly taken, and the Company has received all necessary
governmental approvals, if any, that are required. The officer(s) executing this
Agreement, the Notes and all of the other documents to be delivered pursuant to
the Loan Documents to which the Company is a party are duly authorized to act on
behalf of the Company.
     (c) Validity and Binding Effect. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Company
enforceable in

8



--------------------------------------------------------------------------------



 



accordance with their respective terms, subject to limitations imposed by
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally or the application of general equitable principles.
     (d) No Conflicts. Except for the consents of the Senior Lender,
consummation of the transactions contemplated hereby and the performance of the
Obligations of the Company under and by virtue of the Loan Documents do not
conflict with, and will not result in any breach of, or constitute a default or
trigger a Lien under, any mortgage, security deed or agreement, deed of trust,
lease, bank loan or credit agreement, corporate charter or bylaws, agreement or
certificate of limited partnership, limited liability company agreement,
license, franchise or any other material instrument or agreement to which the
Company or any of its Subsidiaries is a party or by which the Company, any of
its Subsidiaries or their respective properties may be bound or affected or to
which the Company or any of its Subsidiaries has not obtained an effective
waiver, except where such event would not reasonably be expected to have a
Material Adverse Effect on the Company.
     (e) Litigation. There are no actions, suits, investigations, criminal
prosecutions, civil investigative demands, impositions of civil fines or
penalties, arbitrations, administrative hearings or other proceedings pending,
or, to the knowledge of the Company, threatened against or affecting the
Company, any of the Company’s property, any of its Subsidiaries or any property
of any of such Subsidiaries, which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect on the Company, or involving the
validity or enforceability of any of the Loan Documents at law or in equity, or
before any Governmental Authority. Neither the Company nor any Subsidiary is
subject to any order, writ, injunction, decree or demand of any court or any
Governmental Authority.
     (f) SEC Filings. The Company has furnished or made available to Investors
true and complete copies of all reports or registration statements it has filed
with the Commission under the Securities Act and the Exchange Act for all
periods subsequent to December 14, 2004, all in the form so filed (collectively,
the “Company SEC Documents”). As of their respective filing dates, the Company
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and, as of its respective
filing date, no Company SEC Document filed under the Exchange Act contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances in which they were made, not misleading, except to
the extent corrected by a subsequently filed document with the Commission. No
Company SEC Document filed under the Securities Act contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading at the
time such Company SEC Documents became effective under the Securities Act. The
Company’s financial statements, including the notes thereto, included in the
Company SEC Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, have been prepared
in accordance with GAAP and

9



--------------------------------------------------------------------------------



 



present fairly the Company’s consolidated financial position at the dates
thereof and of its operations and cash flows for the periods specified (subject,
in the case of unaudited statements, to normal audit adjustments and footnote
disclosures). Since the date of the most recent Company SEC Document, the
Company has not effected any change in any method of accounting or accounting
practice, except for any such change required because of a concurrent change in
GAAP.
     (g) No Defaults. Neither the Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument material to its
business to which it is a party, including but not limited to this Agreement and
the other Loan Documents, which would reasonably be expected to result in a
Material Adverse Change to the Company, and no other default or event has
occurred and is continuing that with notice or the passage of time or both would
constitute a default or event of default under any of the same.
     (h) Compliance With Law. The Company and each of its Subsidiaries have
obtained all licenses, permits, approvals and authorizations necessary or
required in order to conduct their respective business and affairs as heretofore
conducted (other than where the failure to so obtain would not reasonably be
expected to have a Material Adverse Effect on the Company) and has ensured that
all required licenses are in full force and effect on the Closing Date and have
not been revoked, suspended or otherwise limited. The Company and each of its
Subsidiaries is in compliance with all laws, regulations, decrees and orders
applicable to it (including but not limited to laws, regulations, decrees and
orders relating to environmental, occupational, and health standards and
controls, antitrust, monopoly, restraint of trade or unfair competition), except
to the extent that any noncompliance, in the aggregate, cannot reasonably be
expected to have a Material Adverse Effect on the Company.
     (i) Statements Not False or Misleading. No representation or warranty given
as of the date hereof by the Company contained in this Agreement or any schedule
attached hereto or any statement in any document, certificate or other
instrument furnished or to be furnished by the Company to any Investor pursuant
hereto, taken as a whole, contains or will (as of the time so furnished) contain
any untrue statement of a material fact, or omits or will (as of the time so
furnished) omit to state any material fact which is necessary in order to make
the statements contained therein not misleading.
     (j) Margin Regulations. The Company is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock. No
proceeds received pursuant to this Agreement will be used to purchase for the
purpose of investment or carry any equity security of a class which is
registered pursuant to Section 12 of the Exchange Act.
     (k) Fees/Commissions. The Company has not agreed to pay any finder’s fee,
commission, origination fee or other fee or charge to any person or entity with
respect to the sale of the Notes or other transactions contemplated hereunder.

10



--------------------------------------------------------------------------------



 



     (l) Limited Offering of Notes. Assuming the accuracy of the representations
and warranties of each Investor contained in Section 3.2 hereof, the offer and
sale of the Notes is not required to be registered pursuant to the provisions of
Section 6 of the Securities Act or the registration or qualification provisions
of the blue sky laws of any state. Neither the Company nor any agent on its
behalf has solicited or will solicit any offers to sell or has offered to sell
or will offer to sell all or any part of the Notes to any Person so as to bring
the sale of the Notes and/or the Warrant by the Company within the registration
provisions of the Securities Act or any state securities laws.
     (m) Debt. Neither the Company nor any Subsidiary has incurred or become
obligated on any material amount of Indebtedness since December 1, 2006.
     (n) Foreign Assets Control Regulations, Etc.
     (i) Except as a result of the identity or status of any Investor, neither
the sale of the Notes by the Company hereunder nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
     (ii) Neither the Company nor any of its Subsidiaries is a Person described
or designated in the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control or in Section 1 of Executive Order
No. 13,224 of September 24, 2001, Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed.
Reg. 49, 079 (2001), as amended and is not a Person that, to its knowledge,
engages in any dealings or transactions with any such Person.
     (o) Status under 1940 Act. The Company is not subject to regulation under
the Investment Company Act of 1940, as amended.
     3.2 Investor’s Representations. Each Investor, severally and not jointly,
represents and warrants to the Company that as of the date hereof, and,
immediately after giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, as of the Closing Date:
     (a) Legal Status; Authorization. If such Investor is an entity, it is (a)
either a corporation duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation or a limited partnership
duly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation and (b) has the full power and authority to
execute, deliver and perform its obligations under this Agreement and the other
Loan Documents and to consummate the transactions contemplated by this Agreement
and the other Loan Documents. The execution, delivery and performance by it of
this Agreement and the other Loan Documents (a) has been duly authorized by all
necessary action and (b) does not contravene the terms of its organizational
documents, or any amendment thereof.

11



--------------------------------------------------------------------------------



 



     (b) Validity and Binding Effect. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of such Investor
enforceable in accordance with their respective terms, subject to limitations
imposed by bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally or the application of general equitable
principles.
     (c) Fees/Commissions. Such Investor has not agreed to pay any finder’s fee,
commission, origination fee or other fee or charge to any person or entity with
respect to the purchase of the Note by such Investor.
     (d) Accredited Investor; Purchase Entirely for Own Account. Such Investor
is an “accredited investor” as that term is defined in Rule 501 of the
Securities Act and, in making the purchase contemplated herein, it is
specifically understood and agreed that such Investor is acquiring the Note for
the purpose of investment and not with a view towards the sale or distribution
thereof within the meaning of the Securities Act.
     (e) Restricted Securities. Such Investor understands that the Note will not
be registered under the Securities Act, by reason of its issuance by the Company
in a transaction exempt from the registration requirements of the Securities
Act, and that he or it must hold the Note indefinitely unless a subsequent
disposition thereof is registered under the Securities Act and applicable state
securities laws or is exempt from registration.
     (f) Receipt of Information. Such Investor has received all the information
he or it considers necessary or appropriate for deciding whether to purchase the
Note. Such Investor further represents that he or it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Note, the business, properties, prospects and
financial condition of the Company and to obtain additional information (to the
extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to he or it or to which he or it had access. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 3.1 of this Agreement or the right of such Investor to
rely thereon. Such Investor learned of this investment opportunity as a result
of direct contact by the Company or an agent of the Company and not by means of
advertising, publication or other written materials.
     (g) Investment Experience. Such Investor is experienced in evaluating and
investing in securities, of companies in the development state and acknowledges
that he or it is able to fend for himself or itself, can bear the economic risk
of his or its investment, and has such knowledge and experience in financial and
business matters that he or it is capable of evaluating the merits and risks of
the investment in the Note. To the extent such Investor is an entity, it also
represents that it has not been organized for the purpose of purchasing the
Note.

12



--------------------------------------------------------------------------------



 



ARTICLE 4
POST CLOSING COVENANTS AND AGREEMENTS
     The Company hereby covenants and agrees, that on the Closing Date and
thereafter for so long as this Agreement is in effect and until the payment in
full of all principal and interest under the Notes together with all other
Obligations under the Loan Documents:
     4.1 Payment of Obligations. The Company shall pay the Indebtedness
evidenced by the Notes according to the terms thereof, and shall timely pay or
perform, as the case may be, all of the other Obligations of the Company to
Investors, together with interest thereon, and any extensions, modifications,
consolidations and/or renewals thereof and any notes given in payment thereof.
     4.2 Financial Statements and Other Reports. The Company shall furnish to
Investors (a) not later than such time as provided to the Senior Lenders, such
reports delivered by the Company to the Senior Lenders and (b) a copy of each
financial statement and report that the Company files with the Commission or any
stock exchange. The Company shall furnish to Investors, with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder, under the Notes or under the other Loan Documents, as
from time to time may be reasonably requested, in writing, by any Investor.
     4.3 Maintenance of Books and Records; Inspection. The Company shall, and
shall cause each of its Subsidiaries to, maintain its books, accounts and
records in accordance with GAAP, and after reasonable notice from any Investor,
permit such Investor, its officers and employees and any professionals
designated by such Investor in writing, at the Company’s expense, to visit and
inspect any of its or its Subsidiaries’ properties, corporate books and
financial records, and to discuss its and its Subsidiaries’ accounts, affairs
and finances with the Company or the principal officers of the Company or any
Subsidiary during reasonable business hours, all at such times as such Investor
may reasonably request; provided that no such inspection shall materially
interfere with the conduct of the Company’s or any Subsidiary’s business, and
that prior to an Event of Default, the Company shall not be responsible for the
expenses of more than two such audits in the aggregate from all Investors each
Fiscal Year.
     4.4 Insurance. Without limiting any of the requirements of any of the other
Loan Documents, the Company shall, and shall cause each of its Subsidiaries to,
maintain, in such form, written by such companies, in such amounts, for such
period, and against such risks as is customary for entities engaged in
comparable business activities or as otherwise may be reasonably acceptable to
each Investor, including, without limitation, (a) to the extent required by
applicable law, worker’s compensation insurance (or a legally sufficient amount
of self insurance against worker’s compensation liabilities, with adequate
reserves, under a plan approved by each Investor, such approval not to be
unreasonably withheld or delayed), (b) fire and “all risk” casualty insurance on
all its real and personal property, (c) public liability insurance, and
(d) business interruption insurance. At the request of any Investor, the Company
will deliver forthwith a certificate specifying the details of such insurance in
effect. The

13



--------------------------------------------------------------------------------



 



Company shall promptly provide written notice, in reasonable detail, to each
Investor whenever there is any material change to the Company’s or any
Subsidiary’s insurance coverage.
     4.5 Taxes and Assessments. The Company shall, and shall cause each of its
Subsidiaries to, (a) file all tax returns and appropriate schedules thereto that
are required to be filed under applicable law, prior to the date of delinquency,
(b) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon the Company or any Subsidiary upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, would reasonably be expected to result in a Lien or charge upon
any of its properties; provided, however, that the Company or any Subsidiary in
good faith may Properly Contest any such tax, assessment, governmental charge or
levy described in the foregoing clauses (b) and (c).
     4.6 Corporate Existence. The Company shall, and shall cause each of its
Subsidiaries to, maintain its legal existence and good standing in the state of
its formation, and its qualification and good standing as a foreign entity in
each jurisdiction in which such qualification is necessary pursuant to
applicable law except where the failure to be qualified and in good standing as
a foreign corporation would not reasonably be expected to result in a Material
Adverse Change to the Company.
     4.7 Compliance with Law and Other Agreements. Except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect on the
Company, the Company shall, and shall cause each of its Subsidiaries to,
maintain its business operations and property owned or used in connection
therewith in compliance with (a) all applicable federal, state and local laws,
regulations and ordinances governing such business operations and the use and
ownership of such property, and (b) all agreements, licenses, franchises,
indentures and mortgages to which the Company or any of its Subsidiaries is a
party or by which the Company, any of its Subsidiaries or any of their
respective properties is bound.
     4.8 Notice of Default. The Company shall give written notice to each
Investor of the occurrence of any Default or Event of Default under this
Agreement or any default or event of default under any other Loan Document
promptly upon the occurrence thereof.
     4.9 Notice of Litigation. The Company shall give notice, in writing, to
each Investor of (a) any actions, suits or proceedings, instituted by any Person
against the Company or any of its Subsidiaries or affecting any of the assets of
the Company of any of its Subsidiaries wherein the amount at issue is in excess
of $500,000 and after any such action, suit or proceeding is instituted,
information reasonably related thereto as reasonably requested from time to time
by any Investor, and (b) any dispute, investigation, claim, imposition of
criminal or civil fines and penalties or civil investigative demands, not
resolved within 30 days of the commencement thereof, between the Company or any
of its Subsidiaries on the one hand and any governmental regulatory body on the
other hand, which dispute would reasonably be expected to materially interfere
with the normal operations of the Company and its Subsidiaries.
     4.10 Debt. Without the prior written consent of all Investors, the Company
shall not create, incur, assume or suffer to exist Indebtedness of any
description whatsoever, excluding:

14



--------------------------------------------------------------------------------



 



     (a) the Indebtedness evidenced by the Notes and the other Loan Documents;
     (b) the endorsement of negotiable instruments payable to the Company for
deposit or collection in the ordinary course of business;
     (c) trade payables incurred in the ordinary course of business;
     (d) the Indebtedness existing on or before December 1, 2006 hereto and any
refinancings, refundings, renewals or extensions thereof, which do not increase
the principal amount or shorten the maturity thereof, and the interest thereon;
     (e) purchase money Indebtedness hereafter incurred by the Company to
finance the purchase of fixed assets used in the Company’s business; provided
that (i) the total of all such Indebtedness for all such Persons taken together
shall not exceed an aggregate principal amount of $250,000 at any one time
outstanding; (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing; and
     (f) other Indebtedness relating to capitalized leases, financing of
insurance premiums, capital expenditures and other unsecured Indebtedness
incurred in the ordinary course of business, in an aggregate amount not to
exceed, at any time, $500,000.
Without the prior written consent of each Investor, the Company shall not permit
any of its Subsidiaries to create, incur, assume or suffer to exist indebtedness
of any description whatsoever.
     4.11 Inconsistent Agreements. Without the prior written consent of each
Investor, the Company shall not enter into, or permit any of its Subsidiaries to
enter into, any agreement material in amount containing any provision which
would be violated or breached by the performance by the Company of its
respective Obligations hereunder or under any of the Loan Documents.
     4.12 Modification of Charter. Without the prior written consent of each
Investor, the Company will not amend, modify or change any provision of its
certificate of incorporation, bylaws, or the terms of any class or series of its
Capital Stock, other than in a manner that could not reasonably be expected to
adversely affect such Investor in its capacity as a holder of the Note.
     4.13 Limitations on Layering. Notwithstanding the provisions of
Section 4.10, the Company shall not incur, or permit to exist, any Indebtedness
that is subordinate or junior in right of payment to any Senior Indebtedness and
senior in any respect in right of payment to any Indebtedness arising under this
Agreement and the Note.
     4.14 Distributions. Except for the cash-out of shares of Class A Common
Stock in connection with the Going Private Transaction, the Company will not, at
any time, declare or make or incur any liability to declare or make any
Distribution and will not permit any of its Subsidiaries to incur any liability
with respect to any such Distributions. “Distribution” means

15



--------------------------------------------------------------------------------



 



(a) dividends or other distributions or payments on Capital Stock of the Company
or (b) the redemption or acquisition of such Capital Stock (except when solely
in exchange for such Capital Stock), unless made, contemporaneously, from the
net cash proceeds of a sale of such Capital Stock; provided, however, that
nothing herein shall prevent or prohibit the payment of “payable in kind”
distributions on the Capital Stock of the Company as set forth in the Company’s
certificate of incorporation. The Company will not permit any of its
Subsidiaries to declare or pay dividends or other distributions or payments on
its Capital Stock except to the Company. The Company will not permit any of its
Subsidiaries to redeem or otherwise acquire any of its Capital Stock.
     4.15 Affiliates. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly enter into any material transaction or
material group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any affiliate, except in the ordinary course and pursuant to
the reasonable requirements of the Company’s and such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an affiliate.
ARTICLE 5
CLOSING; CONDITIONS TO CLOSING
     5.1 Closing. The purchase and sale of the Note shall take place at the
offices of the Company, 1805 Old Alabama Road, Suite 350, Roswell, Georgia 33076
(the “Closing”) on the third (3rd) Business Day after the satisfaction or waiver
of the conditions set forth in this Article 5 (other than any such conditions
that by their terms cannot be satisfied until the Closing Date, which conditions
shall be required to be so satisfied or waived on the Closing Date), unless
another time or date is agreed to in writing by the parties hereto (the “Closing
Date”). Conditions precedent set forth in Section 5.2 below may be waived solely
by all Investor in their sole discretion. Conditions precedent set forth in
Section 5.3 below may be waived solely by the Company in its sole discretion. If
the Agreement shall have been terminated pursuant to Section 8.1 hereof prior to
the Closing Date, no Closing shall occur.
     5.2 Conditions to Investors’ Obligations. Each Investor’s obligation to
purchase and pay for the Note at the Closing are subject to all Investors
determining, in their good faith discretion, that the following conditions have
been satisfied (or all Investors waiving in their sole discretion in writing the
conditions that they have determined have not been satisfied), on or before the
Closing Date:
     (a) No Material Adverse Change. Since June 30, 2007, there has not occurred
a Material Adverse Change to the Company.
     (b) Representations, Warranties and Covenants. The representations and
warranties of the Company contained in Article 3 shall be true and correct in
all material respects (without duplication of materiality qualifiers) on and as
of the date when made and on and as of the Closing Date. In addition, the
Company will have performed, or shall have caused to be performed, all
agreements, obligations and covenants required

16



--------------------------------------------------------------------------------



 



herein to be performed by it on or prior to the Closing Date. No Default or
Event of Default occurring as a result of a breach of any covenant set forth in
Article 4 shall exist as of the Closing Date determined as if this Agreement had
been in full force and effect at all times from and after June 30, 2007.
     (c) Consummation of the Going Private Transaction. On or prior to the
Closing Date, the Going Private Transaction shall have been consummated in
accordance with all applicable laws. On or prior to the Closing Date, the
Company shall have delivered to the Investors pro forma financial statements of
the Company and its Subsidiaries giving effect to the consummation of the Going
Private Transaction and the sale of the Notes, and such pro forma financial
statements shall be satisfactory to the Investors.
     (d) Consent of Third Parties, Governmental Authorities, etc. The Company
shall have presented evidence satisfactory to all Investors to the effect that
(i) all consents, waivers and amendments required in connection with the
consummation of the transactions related to this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby have been
obtained, (ii) the transactions related to the Loan Documents shall not violate,
or constitute or trigger the occurrence of a default or an event of default with
respect to, any contractual obligations of the Company or any of its
Subsidiaries and (iii) neither the Company nor any of its Subsidiaries is in
violation of or default under or with respect to any of its material contractual
obligations.
     (e) Intercreditor Agreements. On or prior to the Closing Date, the Company
and each Investor shall have entered into one or more Intercreditor Agreements
with the Senior Lenders and the holders of certain Junior Indebtedness, on terms
satisfactory to each Investor, and each of the same shall be in full force and
effect.
     (f) Certain Documents. Each Investor shall have received the following
closing documents, in form and substance satisfactory to all Investors, all of
which shall, except as specified below, be fully executed originals, and shall
be in full force and effect:
     (i) a Note, duly executed by the Company, in form and substance
satisfactory to each Investor; a Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for each Note;
     (ii) an opinion of the Company’s counsel, dated the Closing Date, as to the
Loan Documents, in form and substance reasonably satisfactory to each Investor;
     (iii) a certificate of the Secretary of State of Delaware as to the good
standing of the Company in such jurisdiction dated as of a date within five (5)
Business Days prior to the Closing Date;

17



--------------------------------------------------------------------------------



 



     (iv) a certificate, dated as of the Closing Date, of the secretary of the
Company certifying (A) that the copies of the certificate of incorporation and
the bylaws of the Company, attached thereto and as amended to date, are true,
complete and correct, (B) that the copies of the resolutions of the directors of
the Company, authorizing the transactions contemplated by this Agreement and
each of the Loan Documents (including the issuance of the Note) are true,
complete and correct, (C) as to the incumbency of each Person executing this
Agreement and each of the Loan Documents on behalf of the Company, and (D) as to
any other matters reasonably requested by any Investor;
     (vii) a certificate from an officer of the Company, in form and substance
satisfactory to the Investor, with respect to the satisfaction of the
requirements under Sections 5.2(a), (b), (c) and (e) above; and
     (v) such other documents as any Investor may reasonably request in
connection with this Agreement, and each such document shall be in form and
substance reasonably satisfactory to all Investors. All fees and expenses of
Investors required to be paid pursuant to Section 9.2 hereof shall have been
paid.
     5.3 Conditions to the Company’s Obligations. The Company’s obligations to
issue and sell the Notes at the Closing are subject to the Company determining,
in its reasonable discretion, that the following conditions have been satisfied
(or the Company waiving in writing the conditions that it has determined have
not been satisfied), on or before the Closing Date:
     (a) Representations, Warranties and Covenants. The representations and
warranties of each Investor contained in Article 3 shall be true and correct in
all material respects (without duplication of materiality qualifiers) on and as
of the Closing Date. In addition, each Investor will have performed, or shall
have caused to be performed, all agreements, obligations and covenants required
herein to be performed by he or it on or prior to the Closing Date.
     (b) Consummation of the Going Private Transaction. On or prior to the
Closing Date, the Going Private Transaction shall have been consummated in
accordance with all applicable laws.
     (c) Consent of Third Parties, Governmental Authorities, etc. The Company
shall have received evidence reasonably satisfactory to it to the effect that
(i) all material consents, waivers and amendments required in connection with
the consummation of the transactions related to this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby have been
obtained, (ii) the transactions related to the Loan Documents shall not violate,
or constitute or trigger the occurrence of an event of default with respect to,
any contractual obligations of the Company or any of its Subsidiaries and
(iii) neither the Company nor any of its Subsidiaries is in violation of or
default under or with respect to any of its material contractual obligations.
     (d) Certain Documents. The Company shall have received such other documents
as the Company may reasonably request in connection with this Agreement,

18



--------------------------------------------------------------------------------



 



and each such document shall be in form and substance reasonably satisfactory to
the Company.
ARTICLE 6
DEFAULT AND REMEDIES
     6.1 Events of Default. The occurrence of any of the following shall
constitute an Event of Default hereunder:
     (a) Default in the payment of:
     (i) Any principal of or premium on the Notes when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise, and such Default
continues unremedied for a period of three (3) Business Days; or
     (ii) Any interest on the Notes or any other amount (other than an amount
referred to in (i) above) due under any of the Loan Documents, when and as the
same becomes due and payable, and such Default continues unremedied for a period
of three (5) Business Days;
     (b) Any representation or warranty by the Company as to any matter
hereunder or under any of the other Loan Documents, or delivery by any of the
Company of any schedule, statement, resolution, report, certificate, notice,
instruction or writing to or furnished to any Investor is untrue in any material
respect on the date as of which the facts set forth therein are stated or
certified;
     (c) Default shall occur in the performance of (i) any of the covenants or
agreements of the Company contained in Sections 4.2, 4.6, 4.8, or 4.12 or
(ii) any other covenants or agreements of the Company contained herein or in any
of the other Loan Documents and, in the case of clause (ii) above, such failure
shall continue for 30 days after the earlier of (a) written notice thereof has
been given by any Investor to the Company and (b) any officer of the Company
knows or reasonably should have known of such failure;
     (d) Any of the following events shall have occurred with respect to the
Company or any of its Subsidiaries: (i) the Company or any of its Subsidiaries
shall have made an assignment for the benefit of its creditors; (ii) the Company
or any of its Subsidiaries shall have admitted in writing its inability to pay
its debts as they become due; (iii) the Company or any of its Subsidiaries shall
have filed a voluntary petition in bankruptcy; (iv) the Company or any of its
Subsidiaries shall have been adjudicated bankrupt or insolvent; (v) the Company
or any of its Subsidiaries shall have filed any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future applicable law
pertinent to such circumstances; (vi) the Company or any of its Subsidiaries
shall have filed or shall file any answer admitting or not contesting the
material allegations of a bankruptcy, insolvency or similar petition filed
against the Company; (vii) the Company or any of its Subsidiaries shall have
sought or consented to,

19



--------------------------------------------------------------------------------



 



or acquiesced in, the appointment of any trustee, receiver, or liquidator of it
or of all or any substantial part of its properties; (viii) 60 days shall have
elapsed after the commencement of an action against the Company or any of its
Subsidiaries seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future
applicable law without such action having been dismissed or without all orders
or proceedings thereunder affecting the operations or the business of the
Company or such Subsidiary having been stayed, or if a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (ix) 60 days shall have expired after the
appointment, without the consent or acquiescence of the Company or any of its
Subsidiaries, of any trustee, receiver or liquidator of the Company or such
Subsidiary or of all or any substantial part of the assets and properties of the
Company or such Subsidiary without such appointment having been vacated.
     (e) The occurrence with respect to the Company or any of its Subsidiaries
of any action initiating, or any event that results in, the dissolution,
liquidation, winding up or termination of the Company or such Subsidiary;
     (f) Any judgment in excess of $500,000, to the extent not fully paid or
discharged (excluding any portion thereof that is covered by an insurance policy
issued by an insurance company of recognized standing and creditworthiness which
has acknowledged the coverage of such policy with respect to such judgment) is
rendered against the Company or any of its Subsidiaries, and the same shall
remain undischarged for a period of 21 consecutive days during which execution
is not effectively stayed, or any action is legally taken by a judgment creditor
to levy upon assets or properties of the Company or any of its Subsidiaries to
enforce any such judgment;
     (g) Any event of default shall occur under the documents or instruments
evidencing (i) the Senior Indebtedness, where such event of default results in
the acceleration of the Senior Indebtedness; (ii) the 2006 Phoenix Note, where
such event of default results in the acceleration of the Indebtedness
thereunder; or (iii) the Junior Indebtedness or any other Indebtedness (other
than Senior Indebtedness or the 2006 Phoenix Note), which Junior Indebtedness or
other Indebtedness has an aggregate outstanding principal amount of at least
$250,000, and such default shall have continued beyond the expiration of any
applicable grace period provided for in the documents evidencing such Junior
Indebtedness or such other Indebtedness.
     6.2 Acceleration of Maturity; Remedies. Upon the occurrence and during the
continuance of any Event of Default (a) specified in Sections 6.1(d) or 6.1(e),
all the Notes shall automatically become immediately due and payable, together
with interest accrued thereon, without presentment, demand, protest or notice of
any kind, all of which are hereby waived by the Company, (b) specified in
Section 6.1(a), any Investor may, at his or its option, declare by notice in
writing to the Company that all the Notes are, and the Notes shall thereupon be
and become, immediately due and payable, together with interest accrued thereon
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company and (c) if such event is an Event of Default
(other than under an Event of Default under any of Sections 6.1(a), 6.1(d) or
6.1(e)), any Investor may, at his or its option, declare by

20



--------------------------------------------------------------------------------



 



notice in writing to the Company all the Notes are, and the Notes shall
thereupon be and become, immediately due and payable, together with interest
accrued thereon without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Company. Upon the occurrence of any
such Event of Default and the acceleration of the maturity of the Indebtedness
evidenced by the Notes:
     (a) Investors shall be immediately entitled to exercise any and all rights
and remedies possessed by Investors pursuant to the terms of the Notes and all
of the other Loan Documents; and
     (b) Investors shall have any and all other rights and remedies that
Investors may now or hereafter possess at law, in equity or by statute.
     6.3 Remedies Cumulative; No Waiver. No right, power or remedy conferred
upon or reserved to Investors by this Agreement or any of the other Loan
Documents is intended to be exclusive of any other right, power or remedy, but
each and every such right, power and remedy shall be cumulative and concurrent
and shall be in addition to any other right, power and remedy given hereunder,
under any of the other Loan Documents or now or hereafter existing at law, in
equity or by statute. No delay or omission by any Investor to exercise any
right, power or remedy accruing upon the occurrence and during the continuance
of any Event of Default shall exhaust or impair any such right, power or remedy
or shall be construed to be a waiver of any such Event of Default or an
acquiescence therein, and every right, power and remedy given by this Agreement
and the other Loan Documents to Investors may be exercised from time to time and
as often as may be deemed expedient by Investors.
     6.4 Proceeds of Remedies. Any or all proceeds resulting from the exercise
of any or all of the foregoing remedies shall be applied as set forth in the
Loan Document(s) providing the remedy or remedies exercised, if none is
specified, or if the remedy is provided by this Agreement, then as follows:
     First, to the costs and expenses, including without limitation reasonable
attorneys’ fees and disbursements, incurred by Investors in connection with the
exercise of their remedies;
     Second, to the reasonable expenses of curing the Default that has occurred,
in the event that Investors elect, in their sole discretion, to cure the Default
that has occurred;
     Third, to the payment of the Obligations under the Loan Documents of the
Company, including but not limited to the payment of the principal of and
interest on the Indebtedness evidenced by the Notes, in such order of priority
as Investors shall determine in their sole discretion; provided, however, that
any payment of the Obligations must be made pro-rata among the Investors and
pari passu with payment of the obligations of the Company under the 2006 Phoenix
Note; and
     Fourth, the remainder, if any, to the Company or to any other Person
lawfully thereunto entitled.

21



--------------------------------------------------------------------------------



 



ARTICLE 7
INDEMNIFICATION; SURVIVAL
7.1 General Indemnification.
           (a) The Company, without limitation as to time, will defend and
indemnify each Investor and its respective heirs, representatives, executors,
officers, directors, managers, employees, attorneys and agents (each, an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, all
losses, claims, damages, liabilities, costs (including the costs of preparation
and attorneys’ fees and expenses) (collectively, the “Losses”) incurred by any
Indemnified Party as a result of, or arising out of, or relating to (A) any
misrepresentation or breach of any representation or warranty made by the
Company herein or (B) any breach of any covenant, agreement or Obligation of the
Company contained in any of the Loan Documents, other than in either case any
Losses resulting from action on the part of such Indemnified Party to the extent
they are a result of such party’s gross negligence or willful misconduct. The
Company agrees to reimburse each Indemnified Party promptly for all such Losses
as they are incurred by such Indemnified Party in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom. The obligations of the Company
under this paragraph will survive any transfer of the Note and the termination
of this Agreement. In the event that the foregoing indemnity is unavailable or
insufficient to hold an Indemnified Party harmless, then the Company will
contribute to amounts paid or payable by such Indemnified Party in respect of
such Indemnified Party’s Losses in such proportions as appropriately reflect the
relative benefits received by and fault of the Company and such Indemnified
Party in connection with the matters as to which such Losses relate and other
equitable considerations.
          (b) If any action, proceeding or investigation is commenced, as to
which any Indemnified Party proposes to demand indemnification, it shall notify
the Company with reasonable promptness; provided, however, that any failure by
such Indemnified Party to notify the Company shall not relieve the Company from
its obligations hereunder except to the extent the Company is prejudiced
thereby. The Company shall be entitled to assume the defense of any such action,
proceeding or investigation, including the employment of counsel and the payment
of all fees and expenses. The Indemnified Party shall have the right to employ
separate counsel in connection with any such action, proceeding or investigation
and to participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party, unless (A) the Company has
failed to assume the defense and employ counsel as provided herein, (B) the
Company has agreed in writing to pay such fees and expenses of separate counsel
or (C) an action, proceeding, or investigation has been commenced against both
the Indemnified Party and/or the Company and representation of both the Company
and the Indemnified Party by the same counsel would be inappropriate because of
actual or potential conflicts of interest between the parties. In the case of
any circumstance described in clauses (A), (B) or (C) of the immediately
preceding sentence, the Company shall be responsible for the reasonable fees and
expenses of such separate counsel; provided, however, that the Company shall not
in any event be required to pay the fees and expenses of more than one separate
counsel (and, if deemed necessary by such separate counsel, appropriate

22



--------------------------------------------------------------------------------



 



local counsel who shall report to such separate counsel) for all Indemnified
Parties. The Company shall be liable only for settlement of any claim against an
Indemnified Party made with the Company’s written consent. Nothing in this
Section 7.1 shall affect, limit or prejudice the obligations, undertakings and
liabilities of the Company to pay all amounts owing under the Notes and all
other Obligations under this Agreement and the other Loan Documents in
accordance with the terms thereof and hereof.
     7.2 Limitation of Damages. Neither any Investor, on the one hand, nor the
Company, on the other hand, shall in any event be liable to the other party for
special or consequential damages arising from this Agreement or otherwise
related to the Obligations under the Loan Documents.
     7.3 Survival. All representations, warranties, covenants and agreements
contained herein or made in writing by the Company or Investor in connection
herewith (except as specifically set forth herein) shall survive the execution
and delivery of this Agreement and other Loan Documents.
ARTICLE 8
TERMINATION
     8.1 Termination. This Agreement and the transactions contemplated under it
may be terminated and abandoned at any time prior to the Closing:
     (a) by mutual consent in writing of the Company and each Investor;
     (b) (i) by any Investor, if there has been a breach of any covenant of the
Company hereunder, or a breach of any of the representations and warranties of
the Company made in Section 3.1 of this Agreement, or the failure of any
condition to Closing set forth in Section 5.2 hereof, or (ii) by the Company if
there has been a breach of any covenant of any Investor hereunder, a breach of
any of the representations and warranties of any Investor made in Section 3.2 of
this Agreement or a failure of any of the conditions to Closing set forth in
Section 5.3 hereof;
     (c) by the Company or any Investor, if there shall be any law of any
competent Governmental Authority that makes consummation of the transactions
contemplated hereby, illegal or otherwise prohibited or if any order of any
competent Governmental Authority prohibiting such transactions is entered and
such order shall become final and non-appealable; and
     (e) by any Investor if the Closing shall have not occurred on or prior to
December 31, 2006 for any reason whatsoever other than any Investor breaching
any of his or its undertakings hereunder or acting in bad faith.
     8.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement, except for the provisions of
this Section 8.2, Article 7 and Section 9.2, shall become void and have no
effect, without any liability on the party of any party to this Agreement or
their respective directors, officers, or stockholders. Notwithstanding the
foregoing, nothing in this Section 8.2 shall relieve any party to this Agreement
of liability for

23



--------------------------------------------------------------------------------



 



willful breach; provided, however, that if it shall be finally judicially
determined that termination of this Agreement was caused by a willful breach of
this Agreement, then, as the sole remedy of any party aggrieved by such breach
(all other liability being hereby irrevocably waived by such aggrieved party and
such aggrieved party hereby agrees not to assert any such other liability or any
claim in connection therewith), the party to this Agreement found to have
intentionally breached this Agreement shall indemnify and hold harmless such
aggrieved party for the out-of-pocket costs, fees and expenses of its counsel,
accountants, financial advisors and other experts and advisors incurred in
connection with, as well as its other out-of-pocket fees and expenses directly
incident to, the negotiation, preparation and execution of this Agreement and
related documentation and the stockholders’ meeting for the Going Private
Transaction.
ARTICLE 9
MISCELLANEOUS
     9.1 Successors and Assigns Included in Parties. Whenever in this Agreement
one of the parties hereto is named or referred to, the heirs, legal
representatives, successors, successors in title and assigns of such parties
shall be included, and all covenants and agreements contained in this Agreement
by or on behalf of the Company or by or on behalf of any Investor shall bind and
inure to the benefit of their respective heirs, legal representatives,
successors in title and assigns, whether so expressed or not.
     9.2 Costs and Expenses. The Company agrees (a) to pay upon demand all
reasonable out-of-pocket costs and expenses of each Investor in connection with
(i) such Investor’s due diligence investigation in connection with, and the
preparation, negotiation, execution, delivery of, this Agreement and the other
Loan Documents, and any amendment, modification or waiver hereof or thereof or
consent with respect hereto or thereto and (ii) the administration, monitoring
and review of the Notes (including, without limitation, reasonable out-of-pocket
expenses for travel, meals, long distance telephone calls, wire transfers,
facsimile transmissions and copying and with respect to the engagement of
appraisers, consultants, auditors or similar Persons by any Investor at any
time, whether before or after the Closing Date, to render opinions concerning
the Company’s financial condition), (b) to pay upon demand all reasonable out of
pocket costs and expenses of each Investor in connection with (x) any
refinancing or restructuring of the Notes, whether in the nature of a “work
out,” in any insolvency or bankruptcy proceeding or otherwise and whether or not
consummated, and (y) any amendments, waivers, or extensions and (z) the
enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement or any of the other Loan Documents, whether in any action,
suit or proceeding (including any bankruptcy or insolvency proceeding) or
otherwise, and (c) to pay and hold each Investor harmless from and against all
liability for any intangibles, documentary, stamp or other similar taxes, fees
and excises, if any, including any interest and penalties, and any finder’s or
brokerage fees, commissions and expenses (other than any fees, commissions or
expenses of finders or brokers engaged by Investor), that may be payable in
connection with the transactions contemplated by this Agreement and the other
Loan Documents. All such costs or expenses shall constitute a part of the
Obligations under the Loan Documents.

24



--------------------------------------------------------------------------------



 



9.3 Assignment.
           (a) No Investor may assign this Agreement or any rights or
obligations hereunder, other than to affiliates of such Investor, without the
prior written consent of the Company, such consent not to be unreasonably
withheld, conditioned or delayed, provided that any permitted transferee shall
agree in writing to be bound, with respect to the transferred securities, by the
provisions hereof that apply to such Investor. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Investor, except pursuant to a merger, recapitalization or other
business combination transaction in which the surviving entity is a United
States entity and agrees in writing to assume all of the covenants, liabilities
and obligations of the Company hereunder and with respect to which each Investor
shall have reasonably determined that such surviving entity has the same or
better credit standing than the Company and provided that, in any case, no other
Default or Event of Default shall then exist and no blockage, standstill or
other similar event shall have been thereby triggered and still exist in any
Intercreditor Agreement with respect to any Senior Indebtedness. Any assignment
contrary to the terms hereof is null and void and of no force and effect.
Notwithstanding the foregoing, nothing in this Agreement is intended to give any
Person not named herein the benefit of any legal or equitable right, remedy or
claim under this Agreement, except as expressly provided herein.
           (b) The Company shall keep at its principal executive office a
register for the registration of transfers of the Notes. The name and address of
the holder of a Note, each transfer thereof and the name and address of each
transferee thereof shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name a Note shall
be registered shall be deemed and treated as the owner and holder thereof for
all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. Subject to compliance with applicable restrictions on
transfer pursuant to federal and state securities laws, upon surrender of such
Note at the principal executive office of the Company for registration of
transfer (duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or its attorney duly authorized
in writing and accompanied by the address for notices of the transferee of such
Note or part thereof), the Company shall execute and deliver, at the Company’s
expense (except as provided below), a new Note (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note (which shall include all
capitalized interest with respect thereto to the extent such interest has not
already been represented by the issuance of a new Note). Subject to the
requirements set forth above in this Section 9.3, each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of the old Note being so replaced. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of the Note.

25



--------------------------------------------------------------------------------



 



     9.4 Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and Obligation of the Company hereunder and under all
of the other Loan Documents.
     9.5 Severability. If any provision(s) of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
     9.6 Interest and Charges Not to Exceed Maximum Allowed by Law. Anything in
this Agreement, the Notes or any of the other Loan Documents to the contrary
notwithstanding, in no event whatsoever, whether by reason of advancement of
proceeds of the Notes, acceleration of the maturity of the unpaid balance of the
Notes or otherwise, shall the interest and other charges agreed to be paid to
each Investor for the use of the money advanced or to be advanced hereunder
exceed the maximum amounts collectible under applicable laws in effect from time
to time. It is understood and agreed by the parties that, if for any reason
whatsoever the interest or loan charges paid or contracted to be paid by the
Company in respect of the Indebtedness evidenced by the Notes shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by any Investor that exceed such
maximum amounts shall be applied to the reduction of the principal balance of
the Indebtedness evidenced by the Notes and/or refunded to the Company so that
at no time shall the interest or loan charges paid or payable in respect of the
Indebtedness evidenced by the Notes exceed the maximum amounts permitted from
time to time by applicable law.
     9.7 Article and Section Headings; Defined Terms. Numbered and titled
article and section headings and defined terms are for convenience only and
shall not be construed as amplifying or limiting any of the provisions of this
Agreement.
     9.8 Notices. Any and all notices, elections or demands permitted or
required to be made under this Agreement shall be in writing, signed by the
party giving such notice, election or demand and shall be delivered personally,
telecopied, or sent by certified mail or overnight via nationally recognized
courier service (such as Federal Express), to the other party at the address set
forth below, or at such other address as may be supplied in writing and of which
receipt has been acknowledged in writing. The date of personal delivery or
telecopy (delivery receipt confirmed) or two (2) Business Days after the date of
mailing (or the next Business Day after delivery to such courier service), as
the case may be, shall be the date of such notice, election or demand. For the
purposes of this Agreement:

     
The address of Phoenix is:
  Phoenix Life Insurance Company
 
  c/o Phoenix Investment Management, LLC
 
  56 Prospect Street
 
  Hartford, CT 06115
 
  Attention: Paul Chute, Managing Director
 
  Facsimile: (860) 403-7248

26



--------------------------------------------------------------------------------



 



     
The address of Brantley is:
  Brantley Partners IV, L.P.
 
  Lakepoint
 
  3201 Enterprise Parkway, Suite 350
 
  Attention: Paul H. Cascio
 
  Facsimile: (216) 464-8405
 
   
The address of Bauer is:
  Terrence L. Bauer
 
  Orion HealthCorp, Inc.
 
  1805 Old Alabama Road, Suite 350
 
  Roswell, Georgia 33076
 
  Facsimile: (678) 832-1888
 
   
The address of the Company is:
  Orion HealthCorp, Inc.
 
  1805 Old Alabama Road, Suite 350
 
  Roswell, Georgia 33076
 
  Attention: Terrence L. Bauer
 
  Facsimile: (678) 832-1888
 
   
with a copy to:
  Benesch Friedlander Coplan & Aronoff LLP
 
  2300 BP Tower
 
  200 Public Square
 
  Cleveland, Ohio 44114
 
  Attention: Ira C. Kaplan, Esq.
 
  Facsimile: (216) 363-4588

     9.9 Entire Agreement. This Agreement and the other written agreements
between the Company and Investors represent the entire agreement between the
parties concerning the subject matter hereof, and all oral discussions and prior
agreements are merged herein; provided, if there is a conflict between this
Agreement and any other document executed contemporaneously herewith with
respect to the Obligations under the Loan Documents, the provision of this
Agreement shall control. The execution and delivery of this Agreement and the
other Loan Documents by the Company were not based upon any fact or material
provided by any Investor, nor was the Company induced or influenced to enter
into this Agreement or the other Loan Documents by any representation,
statement, analysis or promise by any Investor.
     9.10 Governing Law; Amendment or Waiver.
     (a) This Agreement shall be construed and enforced under the laws of the
State of New York without regard to conflicts of laws.
     (b) This Agreement may be amended, and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, if the Company shall obtain the prior written consent of each Investor to
such amendment, action or omission to act.

27



--------------------------------------------------------------------------------



 



     9.11 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile and by PDF transmission), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.
     9.12 Construction and Interpretation. Should any provision of this
Agreement require judicial interpretation, the parties hereto agree that the
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that a document is to be more strictly construed against
the party that itself or through its agent prepared the same, it being agreed
that the Company, each Investor and their respective agents have participated in
the preparation hereof.
     9.13 Consent to Jurisdiction; Exclusive Venue. THE COMPANY HEREBY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ALL STATE COURTS SITTING IN NEW YORK CITY
FOR THE PURPOSE OF ANY LITIGATION TO WHICH ANY INVESTOR MAY BE A PARTY AND WHICH
CONCERNS THIS AGREEMENT OR THE OBLIGATIONS UNDER THE LOAN DOCUMENTS. IT IS
FURTHER AGREED THAT VENUE FOR ANY SUCH ACTION SHALL LIE EXCLUSIVELY WITH COURTS
SITTING IN NEW YORK CITY, UNLESS SUCH INVESTOR AGREES TO THE CONTRARY IN
WRITING. THE COMPANY WAIVES ANY OBJECTION BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY COMPLYING WITH THE PROVISIONS FOR GIVING NOTICE AS SET
FORTH IN THIS AGREEMENT. NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
AFFECT THE RIGHT OF ANY INVESTOR TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY ANY INVESTOR OF ANY JUDGMENT
OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT
TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
     9.14 Waiver of Trial by Jury. EACH INVESTOR AND THE COMPANY HEREBY
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY
ACTIONS, PROCEEDINGS, CLAIMS OR COUNTERCLAIMS, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS.
     9.15 No Setoffs, etc. All payments hereunder and under the Notes shall be
made by the Company without setoff, offset, deduction or counterclaim, free and
clear of all taxes, levies, imports, duties, fees and charges, and without any
withholding, restriction or conditions imposed by any Governmental Authority. If
the Company shall be required by any law to deduct, setoff or withhold any
amount from or in respect of any payment to any Investor hereunder or under the
Notes, then the amount so payable to such Investor shall be increased as may be
necessary so

28



--------------------------------------------------------------------------------



 



that, after making all required deductions, setoffs and withholdings, such
Investor shall receive an amount equal to the sum it would have received had no
such deductions, setoffs or withholding been made.
[Signature Page to Follow]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers, as of the day and year first above
written.

                  THE COMPANY:    
 
                ORION HEALTHCORP, INC., a Delaware corporation    
 
           
 
  By:   /s/ Terrence L. Bauer    
 
     
 
        Name: Terrence L. Bauer         Title: President and Chief Executive
Officer    
 
                INVESTORS:    
 
                PHOENIX LIFE INSURANCE COMPANY, a New York corporation    
 
           
 
  By:   /s/ John H. Beers    
 
                Name: John H. Beers         Title: Vice President    
 
                BRANTLEY PARTNERS IV, L.P., a Delaware limited partnership    
 
           
 
  By:   Brantley Venture Management IV, L.P.,    
 
      its general partner    
 
           
 
  By:   /s/ Paul H. Cascio    
 
                Name: Paul H. Cascio         Title: General Partner    
 
           
 
      /s/ Terrence L. Bauer                   TERRENCE L. BAUER, individually  
 

 